Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 12/20/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant argued for the claim limitations read by the previously applied prior art and presented the arguments for the amended claim limitations. However, the amended claims are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.  	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. Pub. No.: US 2020/0137615 A1 in view of Talebi Fard et al. Pub. No.: US 2020/0267785 A1 and Higasiyama Pub. No.: US 2004/0190454 A1.  

Claim 1
Joseph discloses a method (fig. 5-9 for transmission of time-sensitive network traffic via a wireless communication system) comprising:
	receiving information regarding a status change of a TSN traffic flow associated with a mobile communication system (810 in fig. 8;  see fig. 5 for wireless communication system 520), said status change of TSN traffic being associated (QoS in 820 of fig. 8) with a status change of the gate open state (810 in fig. 8 in view of fig. 6) associated with a time sensitive networking (TSN) bridge (520 & 530 in fig. 5); and 
causing transmission, towards a centralized network controller (network controller 130 or CNC in fig. 5) of a time sensitive network, of information regarding said status change of  the bridge port (par. 0089 and par. 0058), 
wherein said TSN bridge enables integration of said mobile communication system (par. 0057, TSN traffic via a wireless communication system such as NR) with said time sensitive network (as explained in par. 0058-0061 and depicted in fig. 5, the TSN bridges 520 & 530 process the TSN traffic with QoS or Classes described in fig. 7).
Although Joseph does not explicitly disclose: “a status change of a protocol data unit session, said status change of a protocol data unit session being associated with a status change of a bridge port associated with a time sensitive networking (TSN) bridge; said status change of  the bridge port; and wherein said bridge port comprises a bridge port a device-side TSN translator at a user equipment side of said TSN bridge, associated with a user equipment of said mobile communication system”, the claim limitations are considered obvious. 
	Firstly, to consider the obviousness of the claim limitations “a status change of a protocol data unit session, and said status change of a protocol data unit session”, recall that  Joseph describes TSN traffic flow with different classes (par. 0064) in accordance with gate open states occur (fig. 6 and par. 0064). In fact, TSN traffic flows are data flow or packet flow (par. 0076) that are measured in a protocol data unit PDU in a wireless communication. Therefore, TSN traffic flow based on classes in fig. 6 QoS flow in fig. 7 would have rendered the addressing claim limitation obvious. To advance the prosecution, the evidence for PDU session, commonly used in the art, would be provided herein. In particular, Talebi Fard teaches PDU session (PDU session update in 1110 in fig. 11 and PDU session establishment in 1205 in fig. 12; see PDU session establishment, modification in fig. 28-32).

    PNG
    media_image1.png
    520
    806
    media_image1.png
    Greyscale

	Secondly, to address the obviousness of the claim limitations “wherein said bridge port comprises a bridge port a device-side TSN translator at a user equipment side of said TSN bridge, associated with a user equipment of said mobile communication system”, recall that Joseph discloses a TSG bridge (520 & 530 of fig. 5). In particular, Talebi Fard teaches device side of bridge have TSN translator Device in Logical TSN Bridge (fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quality of Service QoS mapping for Time-Sensitive Network TSN traffic in a wireless communication system of Joseph by providing device configuration for time sensitive network bridge as taught in Talebi Fard. Such a modification would have included 5G system architecture to support data connectivity and services enabling network function deployments such as TSN so that low latency services and access to local data networks would be effectively obtained as suggested in par. 0166 & 0168 of Talebi Fard.
	Thirdly, to consider the obviousness of the claim limitations “said status change of a protocol data unit session being associated with a status change of a bridge port associated with a time sensitive networking (TSN) bridge; said status change of  the bridge port”, initially, it’s to note that claim does not specifically define what status change of PDU session is and what the association is between the status change of the PDU session and the status change of bridge port. In fact, as explained above, Joseph and Talebi Fard discloses TSN traffic flow changing based on the status of gate and QoS classes (Joseph, fig. 5-7) and PDN session establishment and PDU session update (fig. 9-12). What’s more, Talebi Fard discuss TSN bridge for associating with the port for UE and UPF at 5GS virtual bridge (fig. 44 in view of fig. 42-43). Technically, when the data flow, communication or connection in a network such as TSF flow or PDU session changes, a TSN bridge 530 of fig. 5 in Joseph would facilitate the changes  by meaning that the connection status or port status at a bridge changes. Therefore, a status change of PDU session associates with a status change of a bridge port in a broader way. Unless claim further recites a particular status change and association of changes in a specific way, one of ordinary skill in the art would have expected the prior art to perform equally well to the addressing claim limitations. To advance the prosecution, further evidence is provided herein. In particular, Higasiyama teaches a bridge having ports that facilitate the required connections and routing, and updates its port status (port status setting unit in fig. 1 and fig. 8).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Quality of Service QoS mapping for Time-Sensitive Network TSN traffic in a wireless communication system of Joseph in view of Talebi Fard by providing a mesh network bridge making operable spanning tree protocol as taught in Higasiyama to obtain the claimed invention as specified in the claim. Such a modification would have included a bridge to operate spanning tree protocol so that faulty line could detected to construct the shortest path in order to optimize forwarding via a plurality of mesh connecting ports as suggested in par. 0003 of Higasiyama.

Claim 2
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 1, further comprising: 
receiving, via an application function of said mobile communication system (Talebi Fard, AF in TSN adaptation in fig. 20, AMF in fig. 21), said information regarding said status change of a protocol data unit session (Joseph, 810-820 in fig. 8 including the status of gate depicted in fig. 6; Talebi Fard, in fig. 22-23, TSN AF receives TSN QoS requirements, led to fig. 28 for establishing PDU session; and thus, the combined prior art renders the claim obvious).

Claim 3
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 1, further comprising: 
causing, via an application function of said mobile communication system (Talebi Fard, AF in TSN adaptation in fig. 20, AMF in fig. 21), said transmission of information regarding said status change of the bridge port (Talebi Fard, TSN port identifier and TSN port priority in fig. 39 in view of ports in fig. 41-43; Higasiyama, set port status in fig. 8; accordingly, the combined prior art reads on the claim).


Claim 4
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 1, wherein said status change of a protocol data unit session comprises a protocol data unit session establishment (Talebi Fard, PDU session establishment in fig. 28-31, and thus, the prior art reads the claim).

Claim 5
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 1, wherein said status change of a protocol data unit session comprises a protocol data unit session release (Talebi Fard, session release in par. 0124, 0152, SMF may release the PUD sessions in par. 0201, PDU session released in par. 0206, and PDU session release procedure in par. 0216; therefore, the prior art renders the claim obvious).

Claim 6
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 1, further comprising: 
receiving, from a network function of said mobile communication system (Talebi Fard, AF in TSN adaptation in fig. 20, AMF in fig. 21), said information regarding a status change of a protocol data unit session status (Talebi Fard, PDU session establishment in fig. 28-29 and PDU session modification in fig. 30; accordingly, one of ordinary skill in the art could have expected the claim to perform equally well with the combined prior art ).

Claim 7
Joseph, in view of Talebi Fard and Higasiyama, discloses the method of claim 6, wherein said network function of said mobile communication system comprises a session management function (Talebi Fard, AF in TSN adaptation in fig. 20, AMF in fig. 21).

Claim 8
Joseph, in view of Talebi Fard and Higasiyama, discloses	the method of claim 6, wherein said network function of said mobile communication system comprises a policy control function (Talebi Fard, SMF involvement in fig. 28-32 for establishing PDU session and modifying PDU session; and thus, the combined prior art renders the claim obvious). 

Claim 9-16
	Claims 9-16 are apparatus claims corresponding to method claims 1-8. All of the limitations in claims 9-16 are found reciting the same scopes for structures of the respective limitations in claims 1-8. Accordingly, claims 9-16 are considered obvious by the same rationales applied in the rejection of claims 1-8 respectively set forth above. Additionally, Joseph discloses an apparatus (fig. 5) comprising: at least one processor (TSN bridges 520 & 530 in fig. 5 in view of controller/processor 240 in fig. 2); and at least one memory (TSN bridges 520 & 530 in fig. 5 in view of memory 242 in fig. 2) including computer program code (TSN bridges 520 & 530 in fig. 5 in view of  200 or 130 in fig. 2 for executing the algorithms or steps in fig. 6-8). 

Claim 17-20
	Claims 17-20 are computer product claims corresponding to method claims 1-8. All of the limitations in claims 17-20 are found reciting the same scopes of the respective limitations in claims 1-8 such that limitations of claim 17 could be found in claim 1,  claim 18 in claims 2 & 3, claim 19 in claims 4 & 5 and claim 20 in claims 6-8. Accordingly, claims 17-20 can be considered obvious by the same rationales applied in the rejections of claims 1-8 respectively set forth above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643